Title: John Adams to Abigail Adams, 24 April 1797
From: Adams, John
To: Adams, Abigail


        
          My dearest Friend
          Phila. Ap. 24. 1797
        
        This day you promis’d me to begin your Journey: but if the Weather is as disagreable with you as it is here, I could not exact the fullfillment of the Engagement. I fear you will have bad roads and unpleasant Weather.
        You talk of your Perplexities and say you must get out of them yourself. Do you think mine less severe, public or private?
        My dear and venerable Mother— Alass— I feel for her.— She can complement her daughter yet—that is a good Sign.— As to the Husband it Seems to me that the Mother and the Daughter ought to think a little of the President as well as the Husband. His Cares! His Anxieties! his Health! dont laugh— his Comfort—that his head may be clear and his heart firm, ought to be thought on more than the Husband. Provide every Thing for my aged and worthy Mother I hope to see her yet again before October.
        You and Such petit Maitres and Maitresses as you, are forever criticising the Periods and Diction of Such great Men as Presidents and Chief Justices.— Do you think their Minds are taken up with such Trifles. there is solid keen, deep sense in that Morsel of Elsworths— You ought to be punished for wishing it not published.
        I warrant you, I shall soon be acquitted of the Crime of Chronicle, Argus and Aurora praise— Let it run its rig however—and say nothing at present.
        Your moral reflections on worldly Possessions and earthly Comforts—Your look into futurity for brighter Scenes and fairer Prospects are wise.
        
        You cant imagine what a Man of Business I am—how many Papers I read and how much I write, every day. I fear you will effeminate me when you come.
        I have determined to Send my Coachman and Horses to Paulus Hook for you. as soon as I know the day you will be ready to get Your Coach over to the Hook I will endeavour to contrive that the Horses shall be ready. to be harnessed at you command. You will find the Coachman very Attentive sober, skillful and obliging.
        I am forever your
        
          J. A
        
      